Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The restriction requirement of the previous office action is incorporated by reference here and made final.
Applicant’s election of  Group I, claims 1-8 and 11-14 in the reply filed on 11/17/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/17/2021 based upon the incomplete response.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claims 1-8 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Iwashita et al. WO 2009123167, in view of Kosaka et al. 20180088456.
Iwashita et al. WO 2009123167 (machine translation attached) teaches in inventive/construction example 2, a substrate with a 14 nm Cr32C16O37N16 surface layer, a 25 nm Cr87N4O9 light shielding layer and a 25 nm Cr49C11O26 N14 antireflection layer [0078-0083. Example 1 provides a MoSiON phase shift layer between the CrCN/CrN/CrCN light shielding layer stack [0062-0077].  The surface layer can be CrO, CrON, CrOC, CrOCN or CrN with Cr content of 50% or less, has a ratio of O/Cr of 0.5 or more, C/Cr of 0.1 or more and N/Cr of 0.3 or more and can have a thickness of 3-30 nm [0020-0026]. The surface antireflection layer is provided between the surface layer and can be CrO, CrOO, CrOC, CrN or CrOCN, with a Cr content of less than 50 At%, O/Cr is 0.5 or more, C/Cr is 0.1 or more and N/Cr is 0.3 or more [0027-0031]. The light shielding layer can be CrO, CrON, CrOC, CrC, CrCN, CrN, CrOCN and has a Cr content of 50 At% or more [0032-0036]. The back surface antireflection layer can be CrO, CrON, CrC, CRCN or the like and can have a O/Cr content of 0.5 or more, a C/Cr content of 0.1 or more, a N/Cr content of 0.3 or more and can be 5-30 nm [0037-0038]. A phase shifting film can be provided between the light shielding layer and the substrate [0040]. The manufacture 
Kosaka et al. 20180088456 teaches phase shift layers for photomasks formed of transition metal/silicon/nitrogen layers.  Useful transition metals include Mo, Zr, W, Ti, Hf, Cr or Ta [0105-0107]. The halftone mask can include a light shielding layer, which may be combined with an antireflection layer.  Each of the light shielding film and the antireflective film can be a multilayer of materials such as CrN, CrC, CrOn, CrCN, CrOc or CrOCN.   The light shielding film can have a Cr content of 30-99At%, more preferably 35-90 At%, an oxygen content of 1-60 At%, a nitrogen content of 1-40 At and 0-30 At% carbon [0116-0118] and has a thickness of 20-100 nm, preferably 40-70 nm [0122].  The antireflection layers can have a Cr content of 30-70At%, more preferably 35-50 At%, an oxygen content of 1-60 At%, a nitrogen content of 1-50 At and 0-30 At% carbon [0119]
	It would have been obvious to one skilled in the art to modify the mask of example 2, by adding a 69 nm MoSiON phase shift layer (180degree phase shift) from the first example [0063-0065]  between the lower antireflective layer and the substrate based upon the teaching at [0040] of Iwashita et al. WO 2009123167, to modify the composition of the backsurface reflection layer (first layer) by increasing the ratio of O/Cr to 0.6 and decreasing the thickness to 5-6 nm based to yield a layer with a Cr30C11O45 N14 based upon the teachings at [0037-0038] of Iwashita et al. WO 2009123167, decreasing the Cr content to 30-38 At% and increasing the oxygen content of the light shielding layer (second layer) to 30-60 At% based upon the direction at [0118] of Kosaka et al. 20180088456, adding an upper antireflection layer (third layer) with a thickness of 5-6 nm and a O/Cr content of more than 0.5 and a N/Cr content of 0.3 between the light 32C16O37N16 surface layer with a reasonable expectation of forming a useful photomask blank
	Further, it would have been obvious to modify the mask blank by using other phase shift films, such as those based upon TaSi taught by Kosaka et al. 20180088456 at [0105-0107] and/or to pattern the mask blank to form a photomask based upon the teachings at [0052-0060] of Iwashita et al. WO 2009123167. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shishido et al. 20170168384 in example 1 teaches a substrate with a MoSiON phase shift film, a 15 nm Cr55.2C11.6O22.1N11.1 layer, a 26.6 nm Cr49.2C23.8O23.8N14 layer, and a 3.5 nm Cr76.2N23.8 layer. This was coated with a SiON layer [0127-0149]. The phase shift layer can be of a transition metal and silicon, where the transition metal can be Mo, Ta, W, Ti, Cr, Ni, V, Zr, Ru or Rh as well as oxides nitrides and oxynitrides of these [0081-0083]
	Inazuki et al. JP 2004-053663 (machine translation attached) teaches in example 1, formed of a 10 nm Cr42C5O43N10 antireflection layer, overcoated with a 70 nm Cr70C5O15N10, overcoated with a 18 nm Cr42C10O38N10  which was overcoated with a 10 nm Cr38O50N12 94-33C1-7O5-60, the CrCON film, the composition can be Cr94-balanceC1-7O5-60 N1-60 and the CrON film, the composition can be Cr69-balanceO30-70 N1-60. The thicknesses of the films can be 5-80 nm, with the antireflection layer being 5-80 nm [0016-0026].
Sasamoto et al. 20150160549 teaches a halftone mask formed of a quartz substrate with a MoSiON phase shift layer and a chromium based light shielding film in examples 1-3 [0059].  The Cr light shielding film can include at least one of C, N, O to form CrO, CrN, CrC, CrON , .  The Cr film can be two or more layers including two different layers, three different layers or four layers of two different materials [0037-0038]. 
Kaneko et al. 20010044054 in example 2 teaches a 25 nm Cr42C5O43 N10 layer, a 70 nm Cr69C13O18 layer and a Cr42C5O43 N10 layer [0069-0072]. Example 3 teaches a 25 nm Cr42C5O43 N10 layer, a 70 nm Cr63C8O43N9 layer and a Cr42C5O43 N10 layer [0073-0076]. For CrCO films the composition can be Cr 94-20C1-20O5-60 and the CrCON film, the composition can be Cr94-balanceC1-20O5-60 N1-60.  The light shielding layer can be 30-150 nm [0050-0053]. The mask is not limited to two or three layer Cr structures may have a four layer structure and may have a phase shift layer [0061]
Irie et al. 20180267398 teaches the first film, which can be three, four or more layers, where one closest to the substrate has a higher oxygen an/or nitrogen content than the light shielding film, a light shielding film, and an antireflection film. The thickness can be 1-65 nm [0063-0064]. The Cr content should be 10-95%, the oxygen content up to 60 At%, nitrogen up to 60 at%, and carbon content up to 40 At% [0062]. A phase shift film can be formed between the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        January 27, 2022